UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-7340


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          and

LINDA THOMAS, Warden of FCI-Edgefield,

                Plaintiff,

          v.

BOBBY ARION DINKINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:08-cr-00254-MR-1)


Submitted:   November 19, 2015             Decided:   November 24, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bobby Arion Dinkins, Appellant Pro Se.    Dana Owen Washington,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bobby Arion Dinkins seeks to appeal the district court’s

order dismissing as untimely his 28 U.S.C. § 2255 (2012) motion.

The order is not appealable unless a circuit justice or judge

issues      a      certificate        of       appealability.            28     U.S.C.

§ 2253(c)(1)(A) (2012).           A certificate of appealability will not

issue     absent     “a     substantial    showing      of     the     denial   of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,     537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                        Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Dinkins has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability and dismiss the appeal.                          We

dispense     with        oral   argument   because      the     facts     and    legal

contentions are adequately presented in the materials before



                                           2
this court and argument would not aid the decisional process.



                                                       DISMISSED




                                3